 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   PETER STROJNIK, SR.,                                 Case No. 1:18-cv-01619-LJO-SAB

12                  Plaintiff,                            ORDER RE NOTICE OF INABILITY TO
                                                          FILE JOINT STATEMENT AND REQUEST
13           v.                                           FOR ENTRY OF DEFAULT

14   ANITA GRIFFIN, et al.,                               (ECF No. 14)

15                  Defendants.

16

17          Peter Strojnik, Sr. (“Plaintiff”), proceeding pro se in this action, filed a complaint against

18 Anita Griffin and Greg Griffin (collectively “Defendants”) alleging violations of the Americans

19 With Disabilities Act and California law. (ECF No. 1.) On November 27, 2018, the mandatory
20 scheduling conference order issued. (ECF No. 3.) On January 4, 2019, Defendants, also

21 proceeding pro se, filed an answer to the complaint. (ECF No. 9.)

22          On February 25, 2019, an order issued requiring the parties to show cause for the failure

23 to file a joint scheduling statement as required by the November 27, 2018 scheduling conference

24 order. (ECF No. 10.) On March 7, 2019, Defendants filed a response that was stricken from the

25 record for being unsigned and unresponsive. (ECF Nos. 11, 13.) On March 12, 2019, Plainitff

26 filed a response to the order to show cause. (ECF No. 12.) On March 13, 2019, an order issued
27 discharging the order to show cause and continuing the scheduling conference. (ECF No. 13.)

28 On April 18, 2019, Plaintiff filed a notice of inability to file a joint statement and a request for


                                                      1
 1 entry of default judgment. (ECF No. 14.)

 2          The March 13, 2019 order required the parties to meet and confer regarding the joint

 3 statement and Defendants were ordered to respond to Plaintiff’s proposed joint statement. (ECF

 4 No. 13.) Plaintiff asserts that Defendants failed to comply with the March 13, 2019 order or

 5 contact Plaintiff and requests that the scheduling conference be vacated and default be entered

 6 against Defendants. (ECF No. 14.) The Court declines to do so at this time.

 7          The Court shall hold the mandatory scheduling conference but shall order the defendants

 8 to personally appear.     Plaintiff may appear telephonically at the conference by contacting

 9 Courtroom Deputy Mamie Hernandez to receive the teleconference number and passcode. In

10 order to allow sufficient time to serve Defendants with a copy of this order requiring their

11 personal appearance, the Court shall continue the scheduling conference to XXX;

12          Accordingly, IT IS HEREBY ORDERED that:

13          1.      The mandatory scheduling conference set for April 23, 2019 is CONTINUED to

14                  Friday, May 17, 2019, at 10:00 a.m. in Courtroom 9;

15          2.      Defendants shall personally appear on May 17, 2019, at 10:00 a.m., in

16                  Courtroom Number 9 of the federal courthouse located at 2500 Tulare Street,

17                  Fresno, California, before the Honorable Stanley A. Boone, United States

18                  Magistrate Judge; and

19          3.      Defendants are advised that the failure to personally appear on May 17, 2019, or

20                  to otherwise respond to this order will result in the recommendation that their

21                  answer be stricken from the record and default judgement be entered.

22
     IT IS SO ORDERED.
23

24 Dated:        April 19, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                    2
